PROVOSTY, J.
Plaintiff sues to recover of defendant the value of certain timber which he alleges the defendant cut and removed from his land. The defendant claims to be owner of the land. Plaintiff does not ask that his title be recognized and decreed. This being so, and finding, as we do, that more than a year elapsed between the taking and removing of the timber and the institution of this suit, and that therefore the plea of prescription of one year filed by defendant is good, we save ourselves the trouble of investigating the question of title.
In Foley v. Bush, 13 La. Ann. 126, where the plaintiff sued for the value of cordwood wrongfully taken from his land; in Millspaugh v. N. O., 20 La. Ann. 323, where plaintiff sued for the value of certain ballast wrongfully taken by the city; in Burch v. Willis, 21 La. Ann. 492, where plaintiff sued for the value of 50 bales of cotton wrongfully taken by the defendant — the court held that the action was prescribed by one year. In Shields v. Whitlock, 110 La. 714, 34 South. 747, this court said:
“It was suggested * * * that there ought to be a difference between the application of the prescription * * * as between the claim for damages resulting from the trespass and the claim for the value of the property belonging to the plaintiff which the defendants have appropriated to their own use. We feel very much inclined to the view that there ought to be such a difference, but it does not seem to be recognized by the law or the jurisprudence of this state.”
*693And the court cited De Lizardi v. N. O. Canal & Banking Co., 25 La. Ann. 414, where the prescription was applied to a suit for the value of certain sugar and molasses that had been wrongfully taken. In Antrim Lumber Co. v. Bolinger, 121 La. 306, 46 South. 337, which was a suit for timber cut and removed, this court said:
“It is scarcely necessary to state that plaintiff’s action is prescribed by one year from the time the alleged trespass became known to plaintiff.”
This may be said to be the settled jurisprudence. Poirier v. Burton-Swartz Cypress Co., 127 La. 936, 54 South. 292; Schwing Lumber & Shingle Co. v. Peterman, 140 La. 71, 72 South. 812.
The prescription runs “from the date knowledge of such damage is received by the owner thereof.” Act No. 33 of 1902. By February, 1913, the timber had been all removed. This suit was filed April 22, 1914; more than one year, therefore, after the timber had been removed. But plaintiff contends that he did not know of the trespass until a few months before the filing of the suit.
For removing the timber from the swamp of which the land to which plaintiff claims title is part the defendant company constructed a railroad going from the Mississippi river front to this swamp. The timber in question, claimed by plaintiff, was situated about twenty two or three acres from the courthouse of St. Bernard, Parish, and plaintiff’s residence was three or four acres further. Plaintiff saw the railroad leading into this swamp; he saw it in operation; from his house he could and did hear the whistles of the locomotives and skidders in operation in this swamp, in the direction of his land; he knew that this meant that the timber was being removed; but he says that he supposed that the operations were on the neighboring lands owned by the defendant company. There was no concealment whatever on the part of defendant.
The burden of proof was on plaintiff to show when knowledge of this trespass first came to him. Citizens’ Bank v. Jeansonne, 120 La. 393, 45 South. 367. When he had every evidence before his eyes and in his hearing that timber which might be, and which, judging from the direction of the sounds, appeared to be, his, was being cut and removed, his mere statement that he did not know that the timber that was being removed was his will not suffice to discharge that burden. Under these circumstances, he was put upon inquiry, and must be charged with the knowledge which that inquiry, which might have been made so easily, would have brought to him. Poirier v. Burton-Swartz Cypress Co., 127 La. 936, 54 South. 292.
Moreover, the following evidence relative to a letter written by plaintiff’s counsel to defendant’s manager would go to show that plaintiff did have said information:
“Q. As manager, Mr. Williams, do you remember receiving a letter from me as attorney for Mr. Dueros, calling your attention to the fact that you were cutting timber off his place, and making a demand on you for a discontinuance or payment of the value of the timber?
“A. I really don’t recollect that, Mr. Livaudais. It ought to show as a matter of record.
“Mr. Livaudais: I call for the production of the original.
“Mr. Milling: If we have it, we will produce it. If not, and you have a carbon copy, that will answer.
“Mr. Livaudais: I offer in evidence the letter and answer, which was written in 1912, according to my recollection, or it might have been in the early part of 1913; but the letter will speak for itself.”
In addition to all this, plaintiff alleges in his petition that the timber was cut “notwithstanding his remonstrances” — which is entirely inconsistent with absence of knowledge on his part.
The judgment appealed from is set aside, *695the plea of prescription of ofie year is sustained, and plaintiff’s suit is dismissed, at his cost in both, courts.